           Case 5:20-cv-00014-D Document 7 Filed 03/27/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA


Date: March 27, 2020


Nikita L. Friday, et al,                )
                                        )
                            Plaintiffs, )
                                        )
v.                                      )       Case No. CIV-20-14-D
                                        )
Rani Transportation, Inc., et al,       )
                                        )
                            Defendants. )

ENTER ORDER:

       Unless the Court directs otherwise, the case Scheduling Order will be issued based
on the parties’ Joint Status Report. Should the Court decide that a scheduling conference
is necessary, the conference will be conducted telephonically, pursuant to the Court’s
Chambers Rules located on the Court’s website.

ENTERED AT THE DIRECTION OF THE HONORABLE TIMOTHY D. DEGIUSTI.

                                         CARMELITA REEDER SHINN, CLERK,


                                         By:    /s/ Mike Bailey
                                                      Deputy Clerk
